EXHIBIT 4.1 EXECUTION COPY CWABS, INC., Depositor COUNTRYWIDE HOME LOANS, INC., Seller PARK MONACO INC., Seller PARK SIENNA LLC, Seller COUNTRYWIDE HOME LOANS SERVICING LP, Master Servicer and THE BANK OF NEW YORK, Trustee POOLING AND SERVICING AGREEMENT Dated as of October 1, 2007 ASSET-BACKED CERTIFICATES, SERIES 2007-13 Table of Contents Page ARTICLE I. DEFINITIONS Section 1.01 Defined Terms. 12 Section 1.02 Certain Interpretive Provisions. 61 ARTICLE II. CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES Section 2.01 Conveyance of Mortgage Loans. 62 Section 2.02 Acceptance by Trustee of the Mortgage Loans. 69 Section 2.03 Representations, Warranties and Covenants of the Master Servicer and the Sellers. 75 Section 2.04 Representations and Warranties of the Depositor. 95 Section 2.05 Delivery of Opinion of Counsel in Connection with Substitutions and Repurchases. 97 Section 2.06 Authentication and Delivery of Certificates. 98 Section 2.07 Covenants of the Master Servicer. 98 ARTICLE III. ADMINISTRATION AND SERVICING OF MORTGAGE LOANS Section 3.01 Master Servicer to Service Mortgage Loans. 98 Section 3.02 Subservicing; Enforcement of the Obligations of Master Servicer. 100 Section 3.03 Rights of the Depositor, the Sellers, the Certificateholders, the NIM Insurer, the Certificate Insurer and the Trustee in Respect of the Master Servicer. 101 Section 3.04 Trustee to Act as Master Servicer. 101 Section 3.05 Collection of Mortgage Loan Payments; Certificate Account; Distribution Account; Pre-Funding Account; Capitalized Interest Account. 102 Section 3.06 Collection of Taxes, Assessments and Similar Items; Escrow Accounts. 106 Section 3.07 Access to Certain Documentation and Information Regarding the Mortgage Loans. 106 Section 3.08 Permitted Withdrawals from the Certificate Account, Distribution Account, Carryover Reserve Fund and the Principal Reserve Fund. 107 Section 3.09 [Reserved]. 110 Section 3.10 Maintenance of Hazard Insurance. 110 Section 3.11 Enforcement of Due-On-Sale Clauses; Assumption Agreements. 110 Section 3.12 Realization Upon Defaulted Mortgage Loans; Determination of Excess Proceeds and Realized Losses; Repurchase of Certain Mortgage Loans. 112 Section 3.13 Trustee to Cooperate; Release of Mortgage Files. 116 Section 3.14 Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee. 117 i Section 3.15 Servicing Compensation. 117 Section 3.16 Access to Certain Documentation. 118 Section 3.17 Annual Statement as to Compliance. 118 Section 3.18 [Reserved]. 119 Section 3.19 [Reserved]. 119 Section 3.20 Prepayment Charges. 119 Section 3.21 Swap Contract. 120 ARTICLE IV. DISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER Section 4.01 Advances; Remittance Reports. 122 Section 4.02 Reduction of Servicing Compensation in Connection with Prepayment Interest Shortfalls. 124 Section 4.03 [Reserved]. 124 Section 4.04 Distributions. 124 Section 4.05 Monthly Statements to Certificateholders. 135 Section 4.06 Class 2-A Policy; Rights of the Certificate Insurer. 137 Section 4.07 Carryover Reserve Fund. 140 Section 4.08 Credit Comeback Excess Account. 140 Section 4.09 Swap Trust and Swap Account. 141 Section 4.10 Final Maturity Reserve Trust and Final Maturity Reserve Fund. 142 ARTICLE V. THE CERTIFICATES Section 5.01 The Certificates. 143 Section 5.02 Certificate Register; Registration of Transfer and Exchange of Certificates. 144 Section 5.03 Mutilated, Destroyed, Lost or Stolen Certificates. 148 Section 5.04 Persons Deemed Owners. 149 Section 5.05 Access to List of Certificateholders’ Names and Addresses. 149 Section 5.06 Book-Entry Certificates. 149 Section 5.07 Notices to Depository. 150 Section 5.08 Definitive Certificates. 150 Section 5.09 Maintenance of Office or Agency. 151 ARTICLE VI. THE DEPOSITOR, THE MASTER SERVICER AND THE SELLERS Section 6.01 Respective Liabilities of the Depositor, the Master Servicer and the Sellers. 151 Section 6.02 Merger or Consolidation of the Depositor, the Master Servicer or the Sellers. 151 Section 6.03 Limitation on Liability of the Depositor, the Sellers, the Master Servicer, the NIM Insurer and Others. 152 Section 6.04 Limitation on Resignation of Master Servicer. 153 ii Section 6.05 Errors and Omissions Insurance; Fidelity Bonds. 153 ARTICLE VII. DEFAULT; TERMINATION OF MASTER SERVICER Section 7.01 Events of Default. 154 Section 7.02 Trustee to Act; Appointment of Successor. 156 Section 7.03 Notification to Certificateholders. 157 ARTICLE VIII. CONCERNING THE TRUSTEE Section 8.01 Duties of Trustee. 158 Section 8.02 Certain Matters Affecting the Trustee. 159 Section 8.03 Trustee Not Liable for Mortgage Loans. 161 Section 8.04 Trustee May Own Certificates. 161 Section 8.05 Master Servicer to Pay Trustee’s Fees and Expenses. 161 Section 8.06 Eligibility Requirements for Trustee. 161 Section 8.07 Resignation and Removal of Trustee. 162 Section 8.08 Successor Trustee. 163 Section 8.09 Merger or Consolidation of Trustee. 164 Section 8.10 Appointment of Co-Trustee or Separate Trustee. 164 Section 8.11 Tax Matters. 165 Section 8.12 [Reserved]. 169 Section 8.13 Access to Records of the Trustee. 169 Section 8.14 Suits for Enforcement. 169 ARTICLE IX. TERMINATION Section 9.01 Termination upon Liquidation or Repurchase of all Mortgage Loans. 169 Section 9.02 Final Distribution on the Certificates. 171 Section 9.03 Additional Termination Requirements. 172 Section 9.04 Auction of the Mortgage Loans and REO Properties. 173 ARTICLE X. MISCELLANEOUS PROVISIONS Section 10.01 Amendment. 177 Section 10.02 Recordation of Agreement; Counterparts. 179 Section 10.03 Governing Law. 179 Section 10.04 Intention of Parties. 179 Section 10.05 Notices. 181 Section 10.06 Severability of Provisions. 182 Section 10.07 Assignment. 182 Section 10.08 Limitation on Rights of Certificateholders. 182 Section 10.09 Inspection and Audit Rights. 183 Section 10.10 Certificates Nonassessable and Fully Paid. 184 iii Section 10.11 Rights of NIM Insurer. 184 Section 10.12 Protection of Assets. 185 ARTICLE XI. EXCHANGE ACT REPORTING Section 11.01 Filing Obligations. 186 Section 11.02 Form 10-D Filings. 186 Section 11.03 Form 8-K Filings. 187 Section 11.04 Form 10-K Filings. 187 Section 11.05 Sarbanes-Oxley Certification. 188 Section 11.06 Form 15 Filing. 188 Section 11.07 Report on Assessment of Compliance and Attestation. 189 Section 11.08 Use of Subservicers and Subcontractors. 190 Section 11.09 Amendments. 191 Section 11.10 Reconciliation of Accounts. 191 Exhibits EXHIBIT A Forms of Certificates EXHIBIT A-1 Form of Class 1-A Certificate EXHIBIT A-2 Form of Class 2-A-1 Certificate EXHIBIT A-3 Form of Class 2-A-2 Certificate EXHIBIT A-4 Form of Class 2-A-2M Certificate EXHIBIT A-5 Form of Class 1-M-1 Certificate EXHIBIT A-6 Form of Class 2-M-1 Certificate EXHIBIT A-7 Form of Class 1-M-2 Certificate EXHIBIT A-8 Form of Class 2-M-2 Certificate EXHIBIT A-9 Form of Class 1-M-3 Certificate EXHIBIT A-10 Form of Class 2-M-3 Certificate EXHIBIT A-11 Form of Class 1-M-4 Certificate EXHIBIT A-12 Form of Class 2-M-4 Certificate EXHIBIT A-13 Form of Class 1-M-5 Certificate EXHIBIT A-14 Form of Class 2-M-5 Certificate EXHIBIT A-15 Form of Class M-6 Certificate EXHIBIT A-16 Form of Class M-7 Certificate EXHIBIT A-17 Form of Class M-8 Certificate EXHIBIT A-18 Form of Class M-9 Certificate EXHIBIT B Form of Class P Certificate EXHIBIT C Form of Class C Certificate EXHIBIT D Form of Class A-R Certificate EXHIBIT E Form of Tax Matters Person Certificate EXHIBIT F Mortgage Loan Schedule EXHIBIT F-1 List of Mortgage Loans EXHIBIT F-2 Mortgage Loans for which All or a Portion of a Related Mortgage File is not Delivered to the Trustee on or prior to the Closing Date EXHIBIT G Forms of Certification of Trustee iv EXHIBIT G-1 Form of Initial Certification of Trustee (Initial Mortgage Loans) EXHIBIT G-2 Form of Interim Certification of Trustee EXHIBIT G-3 Form of Delay Delivery Certification EXHIBIT G-4 Form of Initial Certification of Trustee (Subsequent Mortgage Loans) EXHIBIT H Form of Final Certification of Trustee EXHIBIT I Transfer Affidavit for Class A-R Certificates EXHIBIT J-1 Form of Transferor Certificate for Class A-R Certificates EXHIBIT J-2 Form of Transferor Certificate for Private Certificates EXHIBIT K Form of Investment Letter (Non-Rule 144A) EXHIBIT L Form of Rule 144A Letter EXHIBIT M Form of Request for Document Release EXHIBIT N Form of Request for File Release EXHIBIT O Copy of Depository Agreement EXHIBIT P Form of Subsequent Transfer Agreement EXHIBIT Q [Reserved] EXHIBIT R Class 2-A Policy EXHIBIT S [Reserved] EXHIBIT T Officer’s Certificate with respect to Prepayments EXHIBIT U Form of Swap Contract EXHIBIT V-1 Form of Swap Contract Assignment Agreement EXHIBIT V-2 Form of Swap Contract Administration Agreement EXHIBIT V-3 Form of Swap Guarantee EXHIBIT W Form of Monthly Statement EXHIBIT X-1 Form of Performance Certification (Subservicer) EXHIBIT X-2 Form of Performance Certification (Trustee) EXHIBIT Y Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement EXHIBIT Z List of Item 1119 Parties EXHIBIT AA Form of Sarbanes-Oxley Certification (Replacement Master Servicer) SCHEDULE I Collateral Schedule SCHEDULE II 40-Year Target Schedule v POOLING AND SERVICING AGREEMENT, dated as of October 1, 2007, by and among CWABS, INC., a Delaware corporation, as depositor (the “Depositor”), COUNTRYWIDE HOME LOANS, INC., a New York corporation, as seller (“CHL” or a “Seller”), PARK MONACO INC., a Delaware corporation, as a seller (“Park Monaco” or a “Seller”), PARK SIENNA LLC, a Delaware limited liability company, as a seller (“Park Sienna” or a “Seller”, and together with CHL and Park Monaco, the “Sellers”), COUNTRYWIDE HOME LOANS SERVICING LP, a Texas limited partnership, as master servicer (the “Master Servicer”), and THE BANK OF NEW YORK, a New York banking corporation, as trustee (the “Trustee”). PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates. The Trust Fund (excluding the Credit Comeback Excess Account, the Carryover Reserve Fund and the assets held in the Pre-Funding Account and the Capitalized Interest Account) for federal income tax purposes will consist of three REMICs (the “Swap-IO REMIC,” the “Strip REMIC” and the “Master REMIC”).Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more regular interests in the Master REMIC for purposes of the REMIC Provisions. The Class A-R Certificate represents ownership of the sole class of residual interest in the Swap-IO REMIC, the Strip REMIC and the Master REMIC.The Master REMIC will hold as assets the several classes of uncertificated Strip REMIC Interests (other than the STR-A-R Interest).Each Strip REMIC Interest (other than the STR-A-R Interest) is hereby designated as a regular interest in the Strip REMIC.The Strip REMIC will hold as assets the several classes of uncertificated Swap-IO REMIC Interests (other than the SWR-A-R Interest). Each Swap-IO REMIC Interest (other than the SWR-A-R Interest) is hereby designated as a regular interest in the Swap-IO REMIC.The Swap-IO REMIC will hold as assets all property of the Trust Fund (excluding the Credit Comeback Excess Account, the Carryover Reserve Fund and the assets held in the Pre-Funding Account and the Capitalized Interest Account).The latest possible maturity date of all REMIC regular interests created in this Agreement shall be the Latest Possible Maturity Date. None of the REMICs described herein shall hold any interest in the Swap Trust, Swap Contract, Swap Account or Final Maturity Reserve Trust. SWAP-IO REMIC: The Swap-IO REMIC Interests will have the principal balances and pass-through rates as set forth below. Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-1A $2,251,794.50 (2) SWR-1B $2,251,794.50 (3) SWR-2A $3,081,738.00 (2) SWR-2B $3,081,738.00 (3) SWR-3A $3,709,862.50 (2) SWR-3B $3,709,862.50 (3) SWR-4A $4,333,259.00 (2) 1 Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-4B $4,333,259.00 (3) SWR-5A $4,948,384.50 (2) SWR-5B $4,948,384.50 (3) SWR-6A $5,552,518.00 (2) SWR-6B $5,552,518.00 (3) SWR-7A $6,142,815.00 (2) SWR-7B $6,142,815.00 (3) SWR-8A $6,714,964.00 (2) SWR-8B $6,714,964.00 (3) SWR-9A $7,215,911.00 (2) SWR-9B $7,215,911.00 (3) SWR-10A $7,487,914.00 (2) SWR-10B $7,487,914.00 (3) SWR-11A $7,672,471.50 (2) SWR-11B $7,672,471.50 (3) SWR-12A $7,565,541.00 (2) SWR-12B $7,565,541.00 (3) SWR-13A $7,396,614.50 (2) SWR-13B $7,396,614.50 (3) SWR-14A $7,231,493.50 (2) SWR-14B $7,231,493.50 (3) SWR-15A $7,070,087.00 (2) SWR-15B $7,070,087.00 (3) SWR-16A $6,912,309.00 (2) SWR-16B $6,912,309.00 (3) SWR-17A $6,758,077.50 (2) SWR-17B $6,758,077.50 (3) SWR-18A $6,607,190.00 (2) SWR-18B $6,607,190.00 (3) SWR-19A $6,459,790.50 (2) SWR-19B $6,459,790.50 (3) SWR-20A $6,315,721.00 (2) SWR-20B $6,315,721.00 (3) SWR-21A $6,174,746.00 (2) SWR-21B $6,174,746.00 (3) SWR-22A $6,037,100.00 (2) SWR-22B $6,037,100.00 (3) SWR-23A $5,902,253.50 (2) SWR-23B $5,902,253.50 (3) SWR-24A $5,770,410.50 (2) SWR-24B $5,770,410.50 (3) SWR-25A $5,641,875.00 (2) SWR-25B $5,641,875.00 (3) SWR-26A $5,516,202.00 (2) SWR-26B $5,516,202.00 (3) 2 Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-27A $5,393,345.00 (2) SWR-27B $5,393,345.00 (3) SWR-28A $5,273,030.50 (2) SWR-28B $5,273,030.50 (3) SWR-29A $5,155,626.50 (2) SWR-29B $5,155,626.50 (3) SWR-30A $5,040,845.50 (2) SWR-30B $5,040,845.50 (3) SWR-31A $4,928,652.50 (2) SWR-31B $4,928,652.50 (3) SWR-32A $4,818,978.00 (2) SWR-32B $4,818,978.00 (3) SWR-33A $4,711,758.50 (2) SWR-33B $4,711,758.50 (3) SWR-34A $4,606,931.00 (2) SWR-34B $4,606,931.00 (3) SWR-35A $4,504,314.50 (2) SWR-35B $4,504,314.50 (3) SWR-36A $4,401,844.00 (2) SWR-36B $4,401,844.00 (3) SWR-37A $2,735,438.00 (2) SWR-37B $2,735,438.00 (3) SWR-38A $3,536,061.50 (2) SWR-38B $3,536,061.50 (3) SWR-39A $3,456,940.00 (2) SWR-39B $3,456,940.00 (3) SWR-40A $3,380,118.00 (2) SWR-40B $3,380,118.00 (3) SWR-41A $3,305,004.50 (2) SWR-41B $3,305,004.50 (3) SWR-42A $3,230,949.50 (2) SWR-42B $3,230,949.50 (3) SWR-43A $3,159,000.00 (2) SWR-43B $3,159,000.00 (3) SWR-44A $3,088,686.00 (2) SWR-44B $3,088,686.00 (3) SWR-45A $3,019,965.50 (2) SWR-45B $3,019,965.50 (3) SWR-46A $2,952,967.50 (2) SWR-46B $2,952,967.50 (3) SWR-47A $2,888,126.50 (2) SWR-47B $2,888,126.50 (3) SWR-48A $2,824,115.00 (2) SWR-48B $2,824,115.00 (3) SWR-49A $2,761,984.50 (2) 3 Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-49B $2,761,984.50 (3) SWR-50A $2,700,696.50 (2) SWR-50B $2,700,696.50 (3) SWR-51A $2,640,779.00 (2) SWR-51B $2,640,779.00 (3) SWR-52A $2,582,062.50 (2) SWR-52B $2,582,062.50 (3) SWR-53A $2,524,679.00 (2) SWR-53B $2,524,679.00 (3) SWR-54A $2,468,482.00 (2) SWR-54B $2,468,482.00 (3) SWR-55A $2,413,846.50 (2) SWR-55B $2,413,846.50 (3) SWR-56A $2,360,843.00 (2) SWR-56B $2,360,843.00 (3) SWR-57A $2,312,788.50 (2) SWR-57B $2,312,788.50 (3) SWR-58A $2,269,336.50 (2) SWR-58B $2,269,336.50 (3) SWR-59A $2,388,305.50 (2) SWR-59B $2,388,305.50 (3) SWR-60A $3,011,866.00 (2) SWR-60B $3,011,866.00 (3) SWR-61A $3,061,329.00 (2) SWR-61B $3,061,329.00 (3) SWR-62A $2,949,671.00 (2) SWR-62B $2,949,671.00 (3) SWR-63A $2,840,708.50 (2) SWR-63B $2,840,708.50 (3) SWR-64A $2,699,954.00 (2) SWR-64B $2,699,954.00 (3) SWR-65A $2,419,799.50 (2) SWR-65B $2,419,799.50 (3) SWR-66A $2,140,061.50 (2) SWR-66B $2,140,061.50 (3) SWR-67A $1,895,187.50 (2) SWR-67B $1,895,187.50 (3) SWR-68A $1,703,389.00 (2) SWR-68B $1,703,389.00 (3) SWR-69A $1,638,911.50 (2) SWR-69B $1,638,911.50 (3) SWR-70A $1,602,984.00 (2) SWR-70B $1,602,984.00 (3) SWR-71A $1,567,841.50 (2) SWR-71B $1,567,841.50 (3) 4 Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-72A $1,533,470.00 (2) SWR-72B $1,533,470.00 (3) SWR-73A $1,499,865.50 (2) SWR-73B $1,499,865.50 (3) SWR-74A $1,467,004.00 (2) SWR-74B $1,467,004.00 (3) SWR-75A $1,434,866.00 (2) SWR-75B $1,434,866.00 (3) SWR-76A $1,403,436.00 (2) SWR-76B $1,403,436.00 (3) SWR-77A $1,372,698.00 (2) SWR-77B $1,372,698.00 (3) SWR-78A $1,342,637.50 (2) SWR-78B $1,342,637.50 (3) SWR-79A $1,313,239.50 (2) SWR-79B $1,313,239.50 (3) SWR-80A $1,284,488.00 (2) SWR-80B $1,284,488.00 (3) SWR-81A $1,256,370.00 (2) SWR-81B $1,256,370.00 (3) SWR-82A $1,228,870.50 (2) SWR-82B $1,228,870.50 (3) SWR-83A $1,201,976.00 (2) SWR-83B $1,201,976.00 (3) SWR-84A $1,175,673.00 (2) SWR-84B $1,175,673.00 (3) SWR-85A $1,149,949.50 (2) SWR-85B $1,149,949.50 (3) SWR-86A $1,124,790.50 (2) SWR-86B $1,124,790.50 (3) SWR-87A $1,100,185.50 (2) SWR-87B $1,100,185.50 (3) SWR-88A $1,076,120.50 (2) SWR-88B $1,076,120.50 (3) SWR-89A $1,052,585.50 (2) SWR-89B $1,052,585.50 (3) SWR-90A $1,029,567.00 (2) SWR-90B $1,029,567.00 (3) SWR-91A $1,007,055.00 (2) SWR-91B $1,007,055.00 (3) SWR-92A $985,036.00 (2) SWR-92B $985,036.00 (3) SWR-93A $963,502.50 (2) SWR-93B $963,502.50 (3) SWR-94A $942,440.00 (2) 5 Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-94B $942,440.00 (3) SWR-95A $921,841.50 (2) SWR-95B $921,841.50 (3) SWR-96A $901,694.00 (2) SWR-96B $901,694.00 (3) SWR-97A $881,989.50 (2) SWR-97B $881,989.50 (3) SWR-98A $862,717.00 (2) SWR-98B $862,717.00 (3) SWR-99A $843,746.50 (2) SWR-99B $843,746.50 (3) SWR-100A $825,215.00 (2) SWR-100B $825,215.00 (3) SWR-101A $807,188.50 (2) SWR-101B $807,188.50 (3) SWR-102A $789,558.50 (2) SWR-102B $789,558.50 (3) SWR-103A $772,314.00 (2) SWR-103B $772,314.00 (3) SWR-104A $34,408,662.00 (2) SWR-104B $34,408,662.00 (3) SWR-Support (4) (5) SWR-P $100.00 (6) SWR-40 Year Reserve (7) (7) SW-A-R (8) (8) (1) Scheduled principal, prepayments and Realized Losses will be allocated first, to the SWR-Support Interest and second, to the numbered classes sequentially (from lowest to highest).Amounts so allocated to a numbered class shall be further allocated between the “A” and “B” components of such numbered class pro-rata until the entire class is reduced to zero. (2) On and until the 104th Distribution Date, a rate equal to twice the Pool Tax Cap less 10.40% per annum (but no less than 0.00%).On and after the 105th Distribution Date, a rate equal to the Pool Tax Cap.The “Pool Tax Cap” means the weighted average of the Adjusted Net Mortgage Rates of all the Mortgage Loans.For this purpose, beginning on the Distribution Date in November 2017 and ending on the Distribution Date in October 2037 (the “Last Scheduled Distribution Date”), the weighted average of the Adjusted Net Mortgage Rates of any group of Mortgage Loans shall be determined by using, in the case of each 40-Year Mortgage Loan in that group, its Modified Adjusted Net Mortgage Rate.The “Modified Adjusted Net Mortgage Rate” of a 40-Year Mortgage Loan is its Adjusted Net Mortgage Rate minus the 40-Year Reserve Rate. (3) On and until the 104th Distribution Date, a rate equal to the lesser of (i) 10.40% per annum and (ii) twice the Pool Tax Cap.On and after the 105th Distribution Date, a rate equal to the Pool Tax Cap. 6 (4) On the Closing Date and on each Distribution Date, following the allocation of Principal Amounts and Realized Losses, the principal balance in respect of the SWR-Support Interest will equal the excess of (a) the sum of (i) the principal balance of the Mortgage Loans (as of the end of the related Due Period, reduced by principal prepayments received after such Due Period that are to be distributed on such Distribution Date) and (ii) the amount, if any, on deposit in the Pre-Funding Account in respect of the Mortgage Loans over (b) the principal balance in respect of the remaining Swap-IO REMIC Interests other than the SWR-P and the SWR-A-R Interests. (5) A rate equal to the Pool Tax Cap. (6) On each Distribution Date the SWR-P Interest is entitled to the Prepayment Charge Amount for the Distribution Date (other than the portion thereof described in clause (iii) of the definition of “Prepayment Charge Amount”).It pays no interest. (7) On each Distribution Date, the SW-40 Year Reserve Interest shall be entitled to a specific portion of the interest payable on each 40-Year Mortgage Loan.Specifically, the SW-40 Year Reserve Interest shall be entitled to a specific portion of the interest payable on the Stated Principal Balance of each 40-Year Mortgage Loan as of the Due Date in the month preceding the month of that Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date) at a per annum rate equal to the 40-Year Reserve Rate for that Mortgage Loan.The “40-Year Reserve Rate” for any 40-Year Mortgage Loan is the Adjusted Net Mortgage Rate for that Mortgage Loan minus the 40-Year Calculation Rate for that Mortgage Loan.The “40-Year Calculation Rate” for any 40-Year Mortgage Loan will equal (i) for any Distribution Date up to and including the Distribution Date in October 2017, the Adjusted Net Mortgage Rate for that Mortgage Loan and (ii) for any Distribution Date beginning on the Distribution Date in November 2017 and ending on the Distribution Date in October 2037, the Adjusted Net Mortgage Rate for that Mortgage Loan minus 0.80%. (8) The SW-A-R Interest is the sole class of residual interest in the Swap-IO REMIC.It has no principal and pays no principal or interest. On each Distribution Date, the Interest Funds and the Principal Distribution Amount payable, and any other amounts distributable, with respect to the Mortgage Loans shall be payable with respect to the Swap-IO REMIC Interests in the following manner: (1)Interest.Interest is to be distributed with respect to each Swap-IO REMIC Interest at the rate, or according to the formulas, described above. (2)Principal.Principal Distribution Amounts shall be allocated among the Swap-IO REMIC Interests as described above. (3)Prepayment Penalties.The Prepayment Charge Amount for the Distribution Date (other than the portion thereof described in clause (iii) of the definition of “Prepayment Charge Amount”) is allocated to the SWR-P Interest. STRIP REMIC: 7 The Strip REMIC Regular Interests will have the principal balances, pass-through rates and Corresponding Classes of Certificates as set forth in the following table: Strip REMIC Interest Initial Principal Balance Pass-Through Rate Corresponding Class of Certificates STR-1-A (1) (2) 1-A STR-2-A-1 (1) (2) 2-A-1 STR-2-A-2 (1) (2) 2-A-2 STR-2-A-2M (1) (2) 2-A-2M STR-1-M-1 (1) (2) 1-M-1 STR-2-M-1 (1) (2) 2-M-1 STR-1-M-2 (1) (2) 1-M-2 STR-2-M-2 (1) (2) 2-M-2 STR-1-M-3 (1) (2) 1-M-3 STR-2-M-3 (1) (2) 2-M-3 STR-1-M-4 (1) (2) 1-M-4 STR-2-M-4 (1) (2) 2-M-4 STR-1-M-5 (1) (2) 1-M-5 STR-2-M-5 (1) (2) 2-M-5 STR-M-6 (1) (2) M-6 STR-M-7 (1) (2) M-7 STR-M-8 (1) (2) M-8 STR-M-9 (1) (2) M-9 STR-$100 $100 (3) A-R STR-C-OC (4) (2) N/A STR-C-Swap-IO (5) (5) N/A STR-C-40 Year IO (6) (6) N/A STR-P $100 (7) P STR-A-R (8) (8) N/A (1)This Strip REMIC Interest has a principal balance that is initially equal to 100% of its Corresponding Certificate Class issued by the Master REMIC.Principal payments, both scheduled and prepaid, Realized Losses and Subsequent Recoveries attributable to the Swap-IO REMIC Interests held by the Strip REMIC will be allocated to this class to maintain its size relative to its Corresponding Certificate Class. (2)On each Distribution Date, the pass-through rate for this Strip REMIC Interest will be the “Strip REMIC Cap,” which will equal the weighted average of the pass-through rates of the Swap-IO REMIC Interests (other than the SWR-P, SWR-40 Year Reserve and SWR-A-R Interests) treating each “B” Interest the cardinal number of which (for example, SW-1B, SW-2B, SW-3B, etc.) is not less than the ordinal number of the Distribution Date (first Distribution Date, second Distribution Date, third Distribution Date, etc.) as capped at a rate equal to the product of (i) 2 and (ii) LIBOR. (3)This Strip REMIC Interest pays no interest. 8 (4)This Strip REMIC Interest has a principal balance that is initially equal to 100% of the Overcollateralized Amount.Principal payments, both scheduled and prepaid, Realized Losses and Subsequent Recoveries attributable to the Swap-IO REMIC Interests held by the Strip REMIC will be allocated to this class to maintain its size relative to the Overcollateralized Amount. (5)For each Distribution Date, the STR-C-Swap-IO Interest is entitled to receive from each Swap REMIC “B” Interest the cardinal number of which (for example, SW-1B, SW-2B, SW-3B, etc.) is not less than the ordinal number of the Distribution Date (first Distribution Date, second Distribution Date, third Distribution Date, etc.) the interest accruing on such interest in excess of a per annum rate equal to the product of (i) 2 and (ii) LIBOR. (6)The STR-C-40 Year IO Interest is entitled to all amounts payable with respect to the SWR-40 Year Reserve Interest. (7)The STR-P Interest is entitled to all amounts payable with respect to the SWR-P Interest.It pays no interest. (8)The STR-A-R Interest is the sole class of residual interest in the Strip REMIC.It has no principal balance and pays no principal or interest. On each Distribution Date, the Interest Funds and the Principal Distribution Amount payable, and any other amounts distributable, with respect to the Swap-IO Interests shall be payable with respect to the Strip REMIC Interests in the following manner: (1)Interest.Interest is to be distributed with respect to each Strip REMIC Interest at the rate, or according to the formulas, described above. (2)Principal.Principal Distribution Amounts shall be allocated among the Strip REMICInterests as described above. (3) Prepayment Penalties.The Prepayment Charge Amount for the Distribution Date(other than the portion thereof described in clause (iii) of the definition of “Prepayment Charge Amount”) is allocated to the STR-P Interest. MASTER REMIC: The following table specifies the class designation, interest rate, and principal amount for each class of Master REMIC Interest: Class Original Certificate Principal Balance Pass-Through Rate Class 1-A $218,300,000 (1) Class 2-A-1 $221,700,000 (1) Class 2-A-2 $135,000,000 (1) Class 2-A-2M $15,000,000 (1) Class 1-M-1 $9,916,000 (1) Class 2-M-1 $16,884,000 (1) 9 Class 1-M-2 $9,324,000 (1) Class 2-M-2 $15,876,000 (1) Class 1-M-3 $5,772,000 (1) Class 2-M-3 $9,828,000 (1) Class 1-M-4 $5,180,000 (1) Class 2-M-4 $8,820,000 (1) Class 1-M-5 $4,736,000 (1) Class 2-M-5 $8,064,000 (1) Class M-6 $12,800,000 (1) Class M-7 $13,600,000 (1) Class M-8 $10,400,000 (1) Class M-9 $14,400,000 (1) Class C (2) (3) Class P $100.00 (4) Class A-R $100.00 (5) (1) This Class of Certificates will accrue interest at the related Pass-Through Rate identified in this Agreement.For federal income tax purposes, including the computation of the Class C Distributable Amount and entitlement to Net Rate Carryover, the Pass-Through Rate in respect of each Class 1-A, Class 2-A and Class M Certificate will be subject to a cap equal to the Strip REMIC Cap rather than its applicable Net Rate Cap. (2) For federal income tax purposes, the Class C Certificates will be treated as having a Certificate Principal Balance equal to the Overcollateralized Amount. (3) For each Interest Accrual Period the Class C Certificates are entitled to an amount (the “Class C Distributable Amount”) equal to the sum of (a) the interest payable on the STR-C-OC Interest, (b) the interest payable on the STR-C-Swap-IO Interest, (c) the interest payable on the STR-C-40 Year IO Interest and (d) a specified portion of the interest payable on the Strip REMIC Regular Interests (other than the STR-$100, STR-C-OC, STR-C-Swap-IO, STR-C-40 Year IO and STR-P Interests) equal to the excess of the Strip REMIC Cap over the weighted average interest rate of the Strip REMIC Regular Interests (other than the STR-$100, STR-C-OC, STR-C-Swap-IO, STR-C-40 Year IO and STR-P Interests) with each such Class subject to a cap equal to the Pass-Through Rate of the Corresponding Master REMIC Class.The Pass-Through Rate of the Class C Certificates shall be a rate sufficient to entitle it to an amount equal to all interest accrued on the Mortgage Loans less the interest accrued on the other interests issued by the Master REMIC.The Class C Distributable Amount for any Distribution Date is payable from current interest on the Mortgage Loans and any related Overcollateralization Reduction Amount for that Distribution Date. (4) For each Distribution Date the Class P Certificates are entitled to the portions of the Prepayment Charge Amount for such Distribution Date distributed with respect to the STR-P Interest and the remaining portion of the Prepayment Charge Amount for such Distribution Date. (5) The Class A-R Certificates represent the sole class of residual interest in each REMIC created hereunder.The Class A-R Certificates are not entitled to distributions of interest. The foregoing REMIC structure is intended to cause all of the cash from the Mortgage Loans to flow through to the Master REMIC as cash flow on REMIC regular interests, without creating any shortfall—actual or potential (other than for credit losses)— to any REMIC 10 regular interest. It is not intended that the Class A-R Certificates be entitled to any cash flows pursuant to this Agreement except as provided in Section 3.08(a) hereunder. 11 ARTICLE I. DEFINITIONS Section 1.01 Defined Terms. Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: 40-Year Target Schedule:Schedule II hereto. 40-Year Mortgage Loan:A Mortgage Loan with an original term to maturity of 40 years. 40-Year Reserve Rate:As defined in the Preliminary Statement. Acceptable Bid Amount:Either (i) a bid equal to or greater than the Minimum Auction Amount or (ii) the highest bid submitted by a Qualified Bidder in an auction if the Directing Certificateholder agrees to pay the related Auction Supplement Amount. Account:Any Escrow Account, the Carryover Reserve Fund, the Certificate Account, the Credit Comeback Excess Account, the Distribution Account, the Pre-Funding Account, the Capitalized Interest Account, the Principal Reserve Fund, the Swap Account, the Final Maturity Reserve Fund or any other account related to the Trust Fund or the Mortgage Loans. Accrual Period:With respect to any Distribution Date and each Class of Adjustable Rate Certificates, the period commencing on the immediately preceding Distribution Date (or, in the case of the first Distribution Date, the Closing Date) and ending on the day immediately preceding such Distribution Date.With respect to any Distribution Date and the Class C Certificates, the calendar month preceding the month in which such Distribution Date occurs.All calculations of interest on the Adjustable Rate Certificates will be made on the basis of the actual number of days elapsed in the related Accrual Period and on a 360-day year.All calculations of interest on the Class C Certificates will be made on the basis of a 360-day year consisting of twelve 30-day months. Additional Designated Information:As defined in Section 11.02. Adjustable Rate Certificates:The Class A Certificates and the Subordinate Certificates. Adjustable Rate Mortgage Loans:The Mortgage Loans identified in the Mortgage Loan Schedule as having a Mortgage Rate which is adjustable in accordance with the terms of the related Mortgage Note. Adjusted Mortgage Rate:As to each Mortgage Loan, the related Mortgage Rate less the Servicing Fee Rate. 12 Adjusted Net Mortgage Rate:As to each Mortgage Loan, the related Mortgage Rate less the related Expense Fee Rate. Adjusted Replacement Upfront Amount:As defined in Section 3.21. Adjustment Date:As to each Adjustable Rate Mortgage Loan, each date on which the related Mortgage Rate is subject to adjustment, as provided in the related Mortgage Note. Advance:The aggregate of the advances required to be made by the Master Servicer with respect to any Distribution Date pursuant to Section 4.01, the amount of any such advances being equal to the aggregate of payments of principal of, and interest on the Stated Principal Balance of, the Mortgage Loans (net of the Servicing Fees) that were due on the related Due Date and not received by the Master Servicer as of the close of business on the related Determination Date including an amount equivalent to interest on the Stated Principal Balance of each Mortgage Loan as to which the related Mortgaged Property is an REO Property or as to which the related Mortgaged Property has been liquidated but such Mortgage Loan has not yet become a Liquidated Mortgage Loan; provided, however, that the net monthly income (if any) from such REO Property deposited in the Certificate Account for such Distribution Date pursuant to Section 3.12 may be used to offset such Advance for the related REO Property; provided, further, that for the avoidance of doubt, no Advances shall be required to be made in respect of any Liquidated Mortgage Loan. Agreement:This Pooling and Servicing Agreement and any and all amendments or supplements hereto made in accordance with the terms herein. Amount Held for Future Distribution:As to any Distribution Date, the aggregate amount held in the Certificate Account at the close of business on the immediately preceding Determination Date on account of (i) all Scheduled Payments or portions thereof received in respect of the Mortgage Loans due after the related Due Date, (ii) Principal Prepayments received in respect of such Mortgage Loans after the last day of the related Prepayment Period and (iii) Liquidation Proceeds and Subsequent Recoveries received in respect of such Mortgage Loans after the last day of the related Due Period. Applied Realized Loss Amount:With respect to any Distribution Date and any Loan Group or Loan Groups, the amount, if any, by which, the aggregate Certificate Principal Balance of the Classes of Certificates listed opposite such Loan Group(s) in the following table (after all distributions of principal on such Distribution Date) exceeds the sum of (x) the aggregate Stated Principal Balance of the Mortgage Loans in such Loan Group(s) for such Distribution Date and (y) the amount on deposit in the Pre-Funding Account in respect of such Loan Group(s); provided, however, that an Applied Realized Loss Amount will not exist for a Class of Class A Certificates unless the Certificate Principal Balances of the Subordinate Certificates have been reduced to zero. Loan Group(s) Class(es) of Certificates 1 and 2 Interest-Bearing 13 Loan Group(s) Class(es) of Certificates 1 1-A 2 2-A Appraised Value:The appraised value of the Mortgaged Property based upon the appraisal made for the originator of the related Mortgage Loan by an independent fee appraiser at the time of the origination of the related Mortgage Loan, or the sales price of the Mortgaged Property at the time of such origination, whichever is less, or with respect to any Mortgage Loan originated in connection with a refinancing, the appraised value of the Mortgaged Property based upon the appraisal made at the time of such refinancing. Auction Supplement Amount:As defined in Section 9.04(c). Bankruptcy Code:Title 11 of the United States Code. Bid Determination Date:As defined in Section 9.04(b). Book-Entry Certificates:Any of the Certificates that shall be registered in the name of the Depository or its nominee, the ownership of which is reflected on the books of the Depository or on the books of a person maintaining an account with the Depository (directly, as a “Depository Participant”, or indirectly, as an indirect participant in accordance with the rules of the Depository and as described in Section 5.06).As of the Closing Date, each Class of Interest-Bearing Certificates constitutes a Class of Book-Entry Certificates. Business Day:Any day other than (i) a Saturday or a Sunday or (ii) a day on which banking institutions in the State of New York or California or the city in which the Corporate Trust Office of the Trustee is located are authorized or obligated by law or executive order to be closed. Capitalized Advance: With respect to any Mortgage Loan, the amount of any Advance or Servicing Advance that was made after the Closing Date and added to the unpaid principal balance of that Mortgage Loan in connection with a modification of the related Mortgage Note. Capitalized Interest Account: The separate Eligible Account designated as such and created and maintained by the Trustee pursuant to Section 3.05(e). The Capitalized Interest Account shall be treated as an “outside reserve fund” under applicable Treasury regulations and shall not be part of any REMIC.Except as provided in Section 3.05(e), any investment earnings on the amounts on deposit in the Capitalized Interest Account shall be treated as owned by the Depositor and shall be taxable to the Depositor. Capitalized Interest Deposit:$0. Capitalized Interest Release Amount:Not applicable. Capitalized Interest Requirement:Not applicable. 14 Carryover Reserve Fund:The separate Eligible Account created and initially maintained by the Trustee pursuant to Section 4.07 in the name of the Trustee for the benefit of the Certificateholders and designated “The Bank of New York in trust for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-13”.Funds in the Carryover Reserve Fund shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Certificate:Any one of the certificates of any Class executed and authenticated by the Trustee in substantially the forms attached hereto as Exhibits A-1 through A-18, Exhibit B, Exhibit C, Exhibit D and Exhibit E. Certificate Account:The separate Eligible Account created and initially maintained by the Master Servicer pursuant to Section 3.05(b) with a depository institution in the name of the Master Servicer for the benefit of the Trustee on behalf of the Certificateholders and the Certificate Insurer and designated “Countrywide Home Loans Servicing LP in trust for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-13”.Funds in the Certificate Account shall be held in trust for the Certificateholders and the Certificate Insurer for the uses and purposes set forth in this Agreement. Certificate Insurer:Financial Security Assurance Inc., a New York stock insurance company, its successors and assigns. Certificate Insurer Contact Person:The officer designated by the Master Servicer to provide information to the Certificate Insurer pursuant to Section 4.06(i). Certificate Insurer Default:A failure by the Certificate Insurer to make a payment required under the Class 2-A Policy in accordance with its terms. Certificate Owner:With respect to a Book-Entry Certificate, the person that is the beneficial owner of such Book-Entry Certificate. Certificate Principal Balance:As to any Class of Certificates (other than the Class C Certificates) and as of any Distribution Date, the Initial Certificate Principal Balance of such Class (A) less the sum of (i) all amounts distributed with respect to such Class in reduction of the Certificate Principal Balance thereof on previous Distribution Dates pursuant to Section 4.04(b), (ii) with respect to each Class of Guaranteed Certificates only, payments under the Class 2-A Policy relating to principal of that Class (except that any payment under the Class 2-A Policy with respect to an Applied Realized Loss Amount allocated to any Class of Guaranteed Certificates shall not result in a further reduction of the Certificate Principal Balance of that Class of Guaranteed Certificates) and (iii) any Applied Realized Loss Amounts allocated to such Class on previous Distribution Dates pursuant to Section 4.04(h), and (B) increased by any Subsequent Recoveries allocated to such Class pursuant to Section 4.04(i) on such Distribution Date; provided that to the extent an Applied Realized Loss Amount with respect to any Class of Guaranteed Certificates was covered under the Class 2-A Policy, the Certificate Principal Balance thereof shall not be increased by any Subsequent Recovery.The Class C Certificates do not have a Certificate Principal Balance.With respect to any Certificate (other than the Class C Certificates) of a Class and any Distribution Date, the portion of the Certificate Principal Balance 15 of such Class represented by such Certificate equal to the product of the Percentage Interest evidenced by such Certificate and the Certificate Principal Balance of such Class.Exclusively for the purpose of determining any subrogation rights of the Certificate Insurer arising under Section 4.06 hereof, the “Certificate Principal Balance” of each Class of Guaranteed Certificates shall not be reduced by the amount of any payments made by the Certificate Insurer in respect of principal of such Certificates under the Class 2-A Policy, except to the extent such payment shall have been reimbursed to the Certificate Insurer pursuant to the provisions of this Agreement. Certificate Register:The register maintained pursuant to Section 5.02 hereof. Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register (initially, Cede & Co., as nominee for the Depository, in the case of any Class of Book-Entry Certificates), except that solely for the purpose of giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor or any affiliate of the Depositor shall be deemed not to be Outstanding and the Voting Interest evidenced thereby shall not be taken into account in determining whether the requisite amount of Voting Interests necessary to effect such consent has been obtained; provided that if any such Person (including the Depositor) owns 100% of the Voting Interests evidenced by a Class of Certificates, such Certificates shall be deemed to be Outstanding for purposes of any provision hereof (other than the second sentence of Section 10.01 hereof) that requires the consent of the Holders of Certificates of a particular Class as a condition to the taking of any action hereunder.The Trustee is entitled to rely conclusively on a certification of the Depositor or any affiliate of the Depositor in determining which Certificates are registered in the name of an affiliate of the Depositor. Certification Party:As defined in Section 11.05. Certifying Person:As defined in Section 11.05. CHL:Countrywide Home Loans, Inc., a New York corporation, and its successors and assigns. CHL Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which CHL is the applicable Seller. Class:All Certificates bearing the same Class designation as set forth in Section 5.01 hereof. Class 1-A Certificate:Any Certificate designated as a “Class 1-A Certificate” on the face thereof, in the form of Exhibit A-1 hereto, representing the right to distributions as set forth herein. Class 1-A Principal Distribution Amount:With respect to any Distribution Date, the product of (x) the Class A Principal Distribution Target Amount and (y) a fraction, the numerator of which is the Principal Remittance Amount for Loan Group 1 and the denominator of which is the sum of the Principal Remittance Amounts for both Loan Groups. 16 Class 1-M-1 Certificate:Any Certificate designated as a “Class 1-M-1 Certificate” on the face thereof, in the form of Exhibit A-5 hereto, representing the right to distributions as set forth herein. Class 1-M-2 Certificate:Any Certificate designated as a “Class 1-M-2 Certificate” on the face thereof, in the form of Exhibit A-7 hereto, representing the right to distributions as set forth herein. Class 1-M-3 Certificate:Any Certificate designated as a “Class 1-M-3 Certificate” on the face thereof, in the form of Exhibit A-9 hereto, representing the right to distributions as set forth herein. Class 1-M-4 Certificate:Any Certificate designated as a “Class 1-M-4 Certificate” on the face thereof, in the form of Exhibit A-11 hereto, representing the right to distributions as set forth herein. Class 1-M-5 Certificate:Any Certificate designated as a “Class 1-M-5 Certificate” on the face thereof, in the form of Exhibit A-13 hereto, representing the right to distributions as set forth herein. Class 2-A-1 Certificate:Any Certificate designated as a “Class 2-A-1 Certificate” on the face thereof, in the form of Exhibit A-2 hereto, representing the right to distributions as set forth herein. Class 2-A-2 Certificate:Any Certificate designated as a “Class 2-A-2 Certificate” on the face thereof, in the form of Exhibit A-3 hereto, representing the right to distributions as set forth herein. Class 2-A-2M Certificate:Any Certificate designated as a “Class 2-A-2M Certificate” on the face thereof, in the form of Exhibit A-4 hereto, representing the right to distributions as set forth herein. Class 2-A Certificates:The Class 2-A-1, Class 2-A-2 and Class 2-A-2M Certificates collectively. Class 2-A Policy:The irrevocable Financial Guaranty Insurance Policy, No. 51883-N, including any endorsements thereto, issued by the Certificate Insurer with respect to the Guaranteed Certificates, in the form attached hereto as Exhibit R. Class 2-A Policy Payments Account:The separate Eligible Account created and maintained by the Trustee pursuant to Section 4.06(c) in the name of the Trustee for the benefit of the Guaranteed Certificateholders and designated “The Bank of New York in trust for registered holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-13, Class 2-A”.Funds in the Class 2-A Policy Payments Account shall be held in trust for the Guaranteed Certificateholders for the uses and purposes set forth in this Agreement. Class 2-A Premium:With respect to the Class 2-A Policy and (x) the first Distribution Date, an amount equal to the product of (i) the initial aggregate Certificate Principal 17 Balance of the Class 2-A Certificates, (ii) the Class 2-A Premium Rate and (iii) a fraction, the numerator of which is the number of days from and including the Closing Date to but excluding the first Distribution Date, and the denominator of which is 360, and (y) each subsequent Distribution Date, an amount equal to the product of (i) the aggregate Certificate Principal Balance of the Class 2-A Certificates immediately prior to such Distribution Date, (ii) the Class 2-A Premium Rate and (iii) a fraction, the numerator of which is the number of days from and including the immediately preceding Distribution Date to but excluding the current Distribution Date, and the denominator of which is 360. Class 2-A Premium Rate:0.20% per annum. Class 2-A Principal Distribution Amount:With respect to any Distribution Date, the product of (x) the Class A Principal Distribution Target Amount and (y) a fraction, the numerator of which is the Principal Remittance Amount for Loan Group 2 and the denominator of which is the sum of the Principal Remittance Amounts for both Loan Groups. Class 2-M-1 Certificate:Any Certificate designated as a “Class 2-M-1 Certificate” on the face thereof, in the form of Exhibit A-6 hereto, representing the right to distributions as set forth herein. Class 2-M-2 Certificate:Any Certificate designated as a “Class 2-M-2 Certificate” on the face thereof, in the form of Exhibit A-8 hereto, representing the right to distributions as set forth herein. Class 2-M-3 Certificate:Any Certificate designated as a “Class 2-M-3 Certificate” on the face thereof, in the form of Exhibit A-10 hereto, representing the right to distributions as set forth herein. Class 2-M-4 Certificate:Any Certificate designated as a “Class 2-M-4 Certificate” on the face thereof, in the form of Exhibit A-12 hereto, representing the right to distributions as set forth herein. Class 2-M-5 Certificate:Any Certificate designated as a “Class 2-M-5 Certificate” on the face thereof, in the form of Exhibit A-14 hereto, representing the right to distributions as set forth herein. Class A-R Certificate:Any Certificate designated as a “Class A-R Certificate” on the face thereof, in the form of Exhibit D hereto or, in the case of the Tax Matters Person Certificate, Exhibit E hereto, in either case representing the right to distributions as set forth herein. Class A Certificate:Any Class 1-A or Class 2-A Certificate. Class A Principal Distribution Target Amount:With respect to any Distribution Date, the excess of (1) the aggregate Certificate Principal Balance of the Class A Certificates immediately prior to such Distribution Date, over (2) the lesser of (x) 47.50% of the aggregate Stated Principal Balance of the Mortgage Loans for such Distribution Date and (y) the aggregate Stated Principal Balance of the Mortgage Loans for such Distribution Date minus the OC Floor. 18 Class C Certificate:Any Certificate designated as a “Class C Certificate” on the face thereof, in the form of Exhibit C hereto, representing the right to distributions as set forth herein. Class C Distributable Amount:As defined in the Preliminary Statement. Class M-1 Certificate:Any Class 1-M-1 or Class 2-M-1 Certificate. Class M-2 Certificate:Any Class 1-M-2 or Class 2-M-2 Certificate. Class M-3 Certificate:Any Class 1-M-3 or Class 2-M-3 Certificate. Class M-4 Certificate:Any Class 1-M-4 or Class 2-M-4 Certificate. Class M-5 Certificate:Any Class 1-M-5 or Class 2-M-5 Certificate. Class M-6 Certificate:Any Certificate designated as a “Class M-6 Certificate” on the face thereof, in the form of Exhibit A-15 hereto, representing the right to distributions as set forth herein. Class M-7 Certificate:Any Certificate designated as a “Class M-7 Certificate” on the face thereof, in the form of Exhibit A-16 hereto, representing the right to distributions as set forth herein. Class M-8 Certificate:Any Certificate designated as a “Class M-8 Certificate” on the face thereof, in the form of Exhibit A-17 hereto, representing the right to distributions as set forth herein. Class M-9 Certificate:Any Certificate designated as a “Class M-9 Certificate” on the face thereof, in the form of Exhibit A-18 hereto, representing the right to distributions as set forth herein. Class M Certificate:Any Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8 or Class M-9 Certificate. Class P Certificate: Any Certificate designated as a “Class P Certificate” on the face thereof, in the form of Exhibit B hereto, representing the right to distributions as set forth herein. Class P Principal Distribution Date:The first Distribution Date that occurs after the end of the latest Prepayment Charge Period for all Mortgage Loans that have a Prepayment Charge Period. Closing Date:October 30, 2007. Code:The Internal Revenue Code of 1986, including any successor or amendatory provisions. Collateral Schedule:Schedule I hereto. 19 Commission:The U.S. Securities and Exchange Commission. Compensating Interest:With respect to each Loan Group and any Distribution Date, an amount equal to the lesser of (x) one-half of the Servicing Fee for the Mortgage Loans in that Loan Group for the related Due Period and (y) the aggregate Prepayment Interest Shortfalls for the Mortgage Loans in that Loan Group for such Distribution Date. Confirmation:The confirmation, reference number 07DL33606, 3932875, with a trade date of October 16, 2007 evidencing a transaction between the Swap Counterparty and CHL relating to the Swap Contract. Corporate Trust Office:The designated office of the Trustee in the State of New York where at any particular time its corporate trust business with respect to this Agreement shall be administered, which office at the date of the execution of this Agreement is located at 101 Barclay Street, Floor 4W, New York, New York 10286 (Attention:Corporate Trust MBS Administration), telephone: (212) 815-3236, facsimile: (212) 815-3986. Credit Bureau Risk Score:A statistical credit score obtained by CHL in connection with the origination of a Mortgage Loan. Credit Comeback Excess Account:The separate Eligible Account created and initially maintained by the Trustee pursuant to Section 4.08 in the name of the Trustee for the benefit of the Certificateholders and the Certificate Insurer and designated “The Bank of New York in trust for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-13”.Funds in the Credit Comeback Excess Account shall be held in trust for the Certificateholders and the Certificate Insurer for the uses and purposes set forth in this Agreement. Credit Comeback Excess Amount:With respect to the Credit Comeback Loans in any Loan Group and any Master Servicer Advance Date, the portion of the sum of the following (without duplication) attributable to the excess, if any, of the actual mortgage rate on each Credit Comeback Loan in such Loan Group and the Mortgage Rate on such Credit Comeback Loan: (i) all scheduled interest collected during the related Due Period with respect to the Credit Comeback Loans in such Loan Group, (ii) all interest on Principal Prepayments received during the related Prepayment Period with respect to the Credit Comeback Loans in such Loan Group, other than Prepayment Interest Excess, (iii) all Advances relating to interest with respect to the Credit Comeback Loans in such Loan Group, (iv) all Compensating Interest with respect to the Credit Comeback Loans in such Loan Group and (v) Liquidation Proceeds with respect to the Credit Comeback Loans in such Loan Group collected during the related Due Period (to the extent such Liquidation Proceeds relate to interest), less all Nonrecoverable Advances for such Loan Group relating to interest reimbursed during the related Due Period. Credit Comeback Excess Cashflow:With respect to any Distribution Date, any amounts in the Credit Comeback Excess Account available for such Distribution Date. Credit Comeback Loan:Any Fixed Rate Mortgage Loan for which the related Mortgage Rate is subject to reduction (not exceeding 0.375% per annum) for good payment history of Scheduled Payments by the related Mortgagor. 20 Cumulative Loss Trigger Event: With respect to a Distribution Date on or after the Stepdown Date, a Cumulative Loss Trigger Event will be in effect if (x) the aggregate amount of Realized Losses on the Mortgage Loans from the Cut-off Date for each such Mortgage Loan to (and including) the last day of the related Due Period (reduced by the aggregate amount of any Subsequent Recoveries received through the last day of that Due Period) exceeds (y) the applicable percentage, for such Distribution Date, of the sum of the aggregate Cut-off Date Principal Balance of the Initial Mortgage Loans and the Pre-Funded Amount, as set forth below: Distribution Date Percentage November 2009 — October 2010 1.65% with respect to November 2009, plus an additional 1/12th of 2.10% for each month thereafter through October 2010 November 2010 — October 2011 3.75% with respect to November 2010, plus an additional 1/12th of 2.35% for each month thereafter through October 2011 November 2011 — October 2012 6.10% with respect to November 2011, plus an additional 1/12th of 2.05% for each month thereafter through October 2012 November 2012 — October 2013 8.15% with respect to November 2012, plus an additional 1/12th of 1.70% for each month thereafter through October 2013 November 2013 — October 2014 9.85% with respect to November 2013, plus an additional 1/12th of 0.40% for each month thereafter through October 2014 November 2014 and thereafter 10.25% Current Interest:With respect to each Class of Interest-Bearing Certificates and each Distribution Date, the interest accrued at the applicable Pass-Through Rate for the applicable Accrual Period on the Certificate Principal Balance of such Class immediately prior to such Distribution Date. Cut-off Date:When used with respect to any Mortgage Loan the “Cut-off Date” shall mean the Initial Cut-off Date or the related Subsequent Cut-off Date, as the case may be. Cut-off Date Principal Balance:As to any Mortgage Loan, the unpaid principal balance thereof as of the close of business on the Cut-off Date after application of all payments of principal due on or prior to the Cut-off Date, whether or not received, and all Principal 21 Prepayments received on or prior to the Cut-off Date, but without giving effect to any installments of principal received in respect of Due Dates after the Cut-off Date. Debt Service Reduction:With respect to any Mortgage Loan, a reduction by a court of competent jurisdiction in a proceeding under the Bankruptcy Code in the Scheduled Payment for such Mortgage Loan that became final and non-appealable, except such a reduction resulting from a Deficient Valuation or any other reduction that results in a permanent forgiveness of principal. Deficient Valuation:With respect to any Mortgage Loan, a valuation by a court of competent jurisdiction of the Mortgaged Property in an amount less than the then outstanding indebtedness under such Mortgage Loan, or any reduction in the amount of principal to be paid in connection with any Scheduled Payment that results in a permanent forgiveness of principal, which valuation or reduction results from an order of such court that is final and non-appealable in a proceeding under the Bankruptcy Code. Definitive Certificates:As defined in Section 5.06. Delay Delivery Mortgage Loans:(i) The Initial Mortgage Loans identified on the schedule of Mortgage Loans hereto set forth on Exhibit F-2 hereof for which all or a portion of a related Mortgage File is not delivered to the Trustee on or prior to the Closing Date, and (ii) the Subsequent Mortgage Loans identified on the schedule of Subsequent Mortgage Loans set forth in Annex A to each related Subsequent Transfer Agreement for which all or a portion of the related Mortgage File is not delivered to the Trustee on or prior to the related Subsequent Transfer Date.The Depositor shall deliver (or cause delivery of) the Mortgage Files to the Trustee:(A) with respect to at least 50% of the Initial Mortgage Loans in each Loan Group, not later than the Closing Date and with respect to at least 10% of the Subsequent Mortgage Loans in each Loan Group conveyed on a Subsequent Transfer Date, not later than such Subsequent Transfer Date, (B) with respect to at least an additional 40% of the Initial Mortgage Loans in each Loan Group, not later than 20 days after the Closing Date, and not later than 20 days after the relevant Subsequent Transfer Date with respect to the remaining Subsequent Mortgage Loans conveyed on such Subsequent Transfer Date, and (C) with respect to the remaining Initial Mortgage Loans, not later than thirty days after the Closing Date.To the extent that Countrywide Home Loans, Inc. shall be in possession of any Mortgage Files with respect to any Delay Delivery Mortgage Loan, until delivery of such Mortgage File to the Trustee as provided in Section 2.01, Countrywide Home Loans, Inc. shall hold such files as agent and in trust for the Trustee. Deleted Mortgage Loan:A Mortgage Loan replaced or to be replaced by a Replacement Mortgage Loan. Delinquency Trigger Event: With respect to any Distribution Date on or after the Stepdown Date, a Delinquency Trigger Event will be in effect if the Rolling Sixty-Day Delinquency Rate for Outstanding Mortgage Loans equals or exceeds the product of (x) the Senior Enhancement Percentage for such Distribution Date and (y) the applicable percentage listed below for the most senior Class of Interest-Bearing Certificates: 22 Class Percentage A 30.00% M-1 34.39% M-2 39.87% M-3 44.24% M-4 49.07% M-5 54.50% M-6 61.28% M-7 70.63% M-8 79.95% M-9 97.83% For the purposes of the definition of “Delinquency Trigger Event”, the Class A Certificates will be treated as a single Class of Certificates, the Class M-1 Certificates will be treated as a single Class of Certificates, the Class M-2 Certificates will be treated as a single Class of Certificates, the Class M-3 Certificates will be treated as a single Class of Certificates, the Class M-4 Certificates will be treated as a single Class of Certificates and the Class M-5 Certificates will be treated as a single Class of Certificates. Denomination:With respect to each Certificate, the amount set forth on the face thereof as the “Initial Certificate Balance of this Certificate” or, if not the foregoing, the Percentage Interest appearing on the face thereof, as applicable. Depositor:CWABS, Inc., a Delaware corporation, or its successor in interest. Depository:The initial Depository shall be The Depository Trust Company, the nominee of which is Cede & Co., or any other organization registered as a “clearing agency” pursuant to Section 17A of the Securities Exchange Act of 1934, as amended.The Depository shall initially be the registered Holder of the Book-Entry Certificates.The Depository shall at all times be a “clearing corporation” as defined in Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York. Depository Agreement:With respect to the Book-Entry Certificates, the agreement among the Depositor and the initial Depository, dated as of the Closing Date, substantially in the form of Exhibit O. Depository Participant:A broker, dealer, bank or other financial institution or other person for whom from time to time a Depository effects book-entry transfers and pledges of securities deposited with the Depository. Determination Date:With respect to any Distribution Date, the 15th day of the month of such Distribution Date or, if such 15th day is not a Business Day, the immediately preceding Business Day. Directing Certificateholder:As defined in Section 9.04(a). 23 Distribution Account:The separate Eligible Account created and maintained by the Trustee pursuant to Section 3.05(c) in the name of the Trustee for the benefit of the Certificateholders and the Certificate Insurer and designated “The Bank of New York, in trust for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-13”.Funds in the Distribution Account shall be held in trust for the Certificateholders and the Certificate Insurer for the uses and purposes set forth in this Agreement. Distribution Account Deposit Date:As to any Distribution Date, 1:00 p.m. Pacific time on the Business Day immediately preceding such Distribution Date. Distribution Date:The 25th day of each month, or if such day is not a Business Day, the first Business Day thereafter, commencing in November 2007. Due Date:With respect to any Mortgage Loan and Due Period, the due date for Scheduled Payments of interest and/or principal on that Mortgage Loan occurring in such Due Period as provided in the related Mortgage Note. Due Period:With respect to any Distribution Date, the period beginning on the second day of the calendar month preceding the calendar month in which such Distribution Date occurs and ending on the first day of the month in which such Distribution Date occurs. EDGAR:The Commission’s Electronic Data Gathering, Analysis and Retrieval system. Eligible Account:Any of (i) an account or accounts maintained with a federal or state chartered depository institution or trust company the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that does not have the requisite ratings and is the principal subsidiary of a holding company, the debt obligations of such holding company) have (a) the highest short-term ratings of Moody’s or Fitch and (b) (1) if such Eligible Account is not the Pre-Funding Account or the Capitalized Interest Account, one of the two highest short-term ratings of S&P (or, if such entity does not have a short-term rating from S&P, the long-term unsecured and unsubordinated debt obligations of such entity have a rating from S&P of at least “BBB+”) and (2) if such Eligible Account is the Pre-Funding Account or the Capitalized Interest Account, the highest short-term ratings of S&P (or, if such entity does not have a short-term rating from S&P, the long-term unsecured and unsubordinated debt obligations of such entity have a rating from S&P of at least “A+”), (ii) a segregated trust account or accounts maintained with the corporate trust department of a federal or state chartered depository institution subject to regulations regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal Regulations, Chapter I, Part 9, Section 9.10(b), which has corporate trust powers, acting in its fiduciary capacity or (iii) any other account acceptable to each Rating Agency without reduction or withdrawal of their then-current ratings of the Certificates (without regard to the Class 2-A Policy, in the case of the Guaranteed Certificates) as evidenced by a letter from each Rating Agency to the Trustee.Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee.In the event that the federal or state chartered depository institution or trust company maintaining an Eligible Account described in clause (i) above no longer satisfies the credit rating of S&P set forth in clause (i)(b)(1) above then the Person responsible for establishing such Eligible Account 24 shall cause any amounts on deposit therein to be moved to another federal or state chartered depository institution or trust company satisfying such credit rating of S&P within 30 calendar days.In the event that the federal or state chartered depository institution or trust company maintaining an Eligible Account described in clause (i) above no longer satisfies the credit rating of S&P set forth in clause (i)(b)(2) above then the Person responsible for establishing such Eligible Account shall cause any amounts on deposit therein to be moved to another federal or state chartered depository institution or trust company satisfying such credit rating of S&P within 60 calendar days. Eligible EPD Protected Mortgage Loan:A Mortgage Loan that (i) was originated not more than one year prior to the Closing Date, the related Subsequent Transfer Date or the date of substitution, as applicable, (ii) was purchased by a Seller or one of its affiliates pursuant to a purchase agreement containing provisions under which the seller thereunder has become obligated to repurchase such Mortgage Loan from CHL due to a Scheduled Payment due on or prior to the first Scheduled Payment owing to the Trust Fund becoming delinquent and (iii) was not purchased through CHL’s Correspondent Lending Division. Eligible Repurchase Month:As defined in Section 3.12(d) hereof. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA-Qualifying Underwriting:A best efforts or firm commitment underwriting or private placement that meets the applicable requirements of the Underwriter’s Exemption. ERISA-Restricted Certificates:The Class A-R, Class P and Class C Certificates; until they have been the subject of an ERISA-Qualifying Underwriting, the Class M Certificates (other than (i) the Class 1-M-1 and Class 2-M-4 Certificates and (ii) the $5,000,000 Initial Certificate Principal Balance of Class 2-M-3 Certificates and $3,736,000 Initial Certificate Principal Balance of Class 1-M-5 Certificates purchased by the Underwriter on the Closing Date); and Certificates of any Class that does not have or no longer has a rating of BBB- or its equivalent, or better, from at least one Rating Agency. Escrow Account:As defined in Section 3.06 hereof. Event of Default:As defined in Section 7.01 hereof. Excess Cashflow:With respect to any Distribution Date the sum of (i) the amount remaining after the distribution of interest to Certificateholders for such Distribution Date pursuant to Section 4.04(a)(xiii)(b), (ii) the amount remaining after the distribution of principal to Certificateholders for such Distribution Date, pursuant to Section 4.04(b)(1)(B)(vii) or 4.04(b)(2)(B)(vii) and (iii) the Overcollateralization Reduction Amount for such Distribution Date. Excess Deposit:As defined in Section 8.11 hereof. 25 Excess Overcollateralization Amount: With respect to any Distribution Date, the excess, if any, of the Overcollateralized Amount for such Distribution Date over the Overcollateralization Target Amount for such Distribution Date. Excess Proceeds:With respect to any Liquidated Mortgage Loan, the amount, if any, by which the sum of any Liquidation Proceeds and Subsequent Recoveries are in excess of the sum of (i) the unpaid principal balance of such Liquidated Mortgage Loan as of the date of liquidation of such Liquidated Mortgage Loan plus (ii) interest at the Mortgage Rate from the Due Date as to which interest was last paid or advanced to Certificateholders (and not reimbursed to the Master Servicer) up to the Due Date in the month in which Liquidation Proceeds are required to be distributed on the Stated Principal Balance of such Liquidated Mortgage Loan outstanding during each Due Period as to which such interest was not paid or advanced. Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Exchange Act Reports:Any reports on Form 10-D, Form 8-K and Form 10-K required to be filed by the Depositor with respect to the Trust Fund under the Exchange Act. Expense Fee Rate:With respect to any Mortgage Loan, the sum of (i) the Servicing Fee Rate, (ii) the Trustee Fee Rate and (iii) with respect to any Mortgage Loan covered by a lender paid mortgage insurance policy, the related mortgage insurance premium rate. Extra Principal Distribution Amount:With respect to any Distribution Date and either Loan Group, the product of (x) the lesser of (1) the Overcollateralization Deficiency Amount and (2) the sum of the Excess Cashflow and Credit Comeback Excess Cashflow available for payment thereof, to be allocated between Loan Group 1 and Loan Group 2 and (y) a fraction, the numerator of which is the Principal Remittance Amount for such Loan Group for such Distribution Date, and the denominator of which is the aggregate Principal Remittance Amount for Loan Group 1 and Loan Group 2 for such Distribution Date. Fannie Mae:The Federal National Mortgage Association, a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act, or any successor thereto. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. Final Maturity Funding Cap:For any Distribution Date beginning with the Distribution Date in November 2017, the least of (i) the aggregate Certificate Principal Balance of the Interest-Bearing Certificates immediately prior to that Distribution Date, (ii) the aggregate Stated Principal Balance of all outstanding 40-Year Mortgage Loans as of the first day of the related Due Period (after giving effect to Principal Prepayments received during the Prepayment Period that ends during such Due Period) and (iii) $25,964,925. Final Maturity OC Trigger: With respect to any Distribution Date on or after the Distribution Date in November 2027, the Final Maturity OC Trigger will be in effect if and for so long as the sum of (x) the amount on deposit in the Final Maturity Reserve Fund on that 26 Distribution Date (including any Final Maturity Reserve Deposit made on the Distribution Date) and (y) the Overcollateralized Amount for that Distribution Date (calculated after giving effect to all distributions to be made prior to the time of determination) is less than the outstanding Stated Principal Balance of all 40-Year Mortgage Loans as of the Due Date occurring in the month of that Distribution Date (after giving effect to Principal Prepayments received during the Prepayment Period ending in the same month as the Distribution Date). Final Maturity Required Deposit Trigger:With respect to any Distribution Date on or after the Distribution Date in November 2017 up to and including the Distribution Date in October 2037, the Final Maturity Required Deposit Trigger shall be in effect with respect to such Distribution Date if the aggregate Stated Principal Balance of the 40-Year Mortgage Loans as of the Due Date occurring in the month preceding the month of that Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date) is greater than the “40-Year Target” specified on the 40-Year Target Schedule for such Distribution Date. Final Maturity Reserve Deposit:For any Distribution Date on which the Final Maturity Required Deposit Trigger is not in effect, $0.For any Distribution Date on which the Final Maturity Required Deposit Trigger is in effect, an amount equal to the lesser of (a) one-twelfth of the product of (i) 0.80% and (ii) the aggregate Stated Principal Balance of the 40-Year Mortgage Loans as of the Due Date occurring in the month preceding the month of that Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date) and (b) the excess of (i) the Final Maturity Funding Cap for such Distribution Date over (ii) the amount on deposit in the Final Maturity Reserve Fund immediately prior to such Distribution Date. Final Maturity Reserve Fund:The separate Eligible Account created and initially maintained by the Trustee pursuant to Section 4.10 in the name of the Trustee for the benefit of the Certificateholders and designated “The Bank of New York in trust for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-13”.Funds in the Final Maturity Reserve Fund shall be held in trust by the Final Maturity Reserve Trustee for the Certificateholders for the uses and purposes set forth in this Agreement. Final Maturity Reserve Trust:The trust fund established by Section 4.10. Final Maturity Reserve Trustee:The Bank of New York, a New York banking corporation, not in its individual capacity, but solely in its capacity as final maturity reserve trustee for the benefit of the Holders of the Certificates under this Agreement, and any successor thereto, and any corporation or national banking association resulting from or surviving any consolidation or merger to which it or its successors may be a party and any successor final maturity reserve trustee as may from time to time be serving as successor final maturity reserve trustee hereunder. Fiscal Agent:As defined in the Class 2-A Policy. Fitch:Fitch, Inc. and its successors. 27 Five-Year Hybrid Mortgage Loan:A Mortgage Loan having a Mortgage Rate that is fixed for 60 months after origination thereof before such Mortgage Rate becomes subject to adjustment. Fixed Rate Mortgage Loans:The Mortgage Loans identified in the Mortgage Loan Schedule as having a Mortgage Rate which is fixed for the life of the related Mortgage and any Credit Comeback Loans, including in each case any Mortgage Loans delivered in replacement thereof. Form 10-D Disclosure Item:With respect to any Person, any material litigation or governmental proceedings pending against such Person, or against any of the Trust Fund, the Depositor, the Trustee, any co-trustee, the Master Servicer or any Subservicer, if such Person has actual knowledge thereof. Form 10-K Disclosure Item:With respect to any Person, (a) Form 10-D Disclosure Item, and (b) any affiliations or relationships between such Person and any Item 1119 Party. Freddie Mac:The Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States created and existing under Title III of the Emergency Home Finance Act of 1970, as amended, or any successor thereto. FSA Late Payment Rate:The rate of interest publicly announced by Citibank, N.A. at its principal office in New York, New York, as its prime rate (any change in such prime rate of interest to be effective on the date such change is announced by Citibank, N.A.) plus 3%.The FSA Late Payment Rate shall be computed on the basis of a year of 365 days calculating the actual number of days elapsed.In no event shall the FSA Late Payment Rate exceed the maximum rate permissible under law applicable to this Agreement limiting interest rates. FSA Reimbursement Amount:With respect to any Distribution Date, (i)the amount of all Guaranteed Distributions paid and all other payments made by the Certificate Insurer pursuant to the Class 2-A Policy for which the Certificate Insurer has not been reimbursed prior to such Distribution Date pursuant to Section 4.04 hereof, plus (ii) interest accrued on such amount not previously repaid, calculated at the FSA Late Payment Rate from the date such payments were made. Funding Period:The period from the Closing Date to and including the earlier to occur of (x) the date the amount in the Pre-Funding Account is less than $175,000 and (y) November 30, 2007. Funding Period Distribution Date:Each Distribution Date during the Funding Period and, if the Funding Period ends on or after the Distribution Date in a month, the immediately succeeding Distribution Date. Guaranteed Certificateholders:The Holders of the Guaranteed Certificates. Guaranteed Certificates:The Class 2-A-1, Class 2-A-2 and Class 2-A-2M Certificates. 28 Guaranteed Distributions: As defined in the Class 2-A Policy. Gross Margin:The percentage set forth in the related Mortgage Note to be added to the Index for use in determining the Mortgage Rate for each Adjustable Rate Mortgage Loan on each of its Adjustment Dates. Group 1 Certificates:The Class 1-A, Class 1-M-1, Class 1-M-2, Class 1-M-3, Class 1-M-4 and Class 1-M-5 Certificates. Group 1 Distribution Percentage:With respect to any Distribution Date, the percentage equivalent of a fraction, the numerator of which is the Principal Remittance Amount for Loan Group 1 for that Distribution Date, and the denominator of which is the sum of the Principal Remittance Amounts for Loan Group 1 and Loan Group 2 for that Distribution Date. Group 1 Mortgage Loans:The group of Mortgage Loans identified in the related Mortgage Loan Schedule as “Group 1 Mortgage Loans”, including in each case any Mortgage Loans delivered in replacement thereof. Group 1 Overcollateralization Reduction Amount: With respect to any Distribution Date, the Overcollateralization Reduction Amount for such Distribution Date multiplied by a fraction, the numerator of which is (x) the Principal Remittance Amount for Loan Group 1 for such Distribution Date, and the denominator of which is (y) the aggregate Principal Remittance Amount for Loan Group 1 and Loan Group 2 for such Distribution Date. Group 1 Pre-Funded Amount:The portion of the Pre-Funded Amount allocable for purchase of Subsequent Mortgage Loans as Group 1 Mortgage Loans on the Closing Date, which shall equal $0. Group 2 Certificates:The Class 2-A, Class 2-M-1, Class 2-M-2, Class 2-M-3, Class 2-M-4 and Class 2-M-5 Certificates. Group 2 Distribution Percentage:With respect to any Distribution Date, the percentage equivalent of a fraction, the numerator of which is the Principal Remittance Amount for Loan Group 2 for that Distribution Date, and the denominator of which is the sum of the Principal Remittance Amounts for Loan Group 1 and Loan Group 2 for that Distribution Date. Group 2 Mortgage Loans:The group of Mortgage Loans identified in the related Mortgage Loan Schedule as “Group 2 Mortgage Loans”, including in each case any Mortgage Loans delivered in replacement thereof. Group 2 Overcollateralization Reduction Amount: With respect to any Distribution Date, the Overcollateralization Reduction Amount for such Distribution Date multiplied by a fraction, the numerator of which is the Principal Remittance Amount for Loan Group 2 for such Distribution Date, and the denominator of which is the aggregate Principal Remittance Amount for Loan Group 1 and Loan Group 2 for such Distribution Date. 29 Group 2 Pre-Funded Amount:The portion of the Pre-Funded Amount allocable for purchase of Subsequent Mortgage Loans as Group 2 Mortgage Loans on the Closing Date, which shall equal $0. Group Distribution Percentage:With respect to any Distribution Date, in the case of Loan Group 1, the Group 1 Distribution Percentage for that Distribution Date, and in the case of Loan Group 2, the Group 2 Distribution Percentage for that Distribution Date. Index:As to any Adjustable Rate Mortgage Loan on any Adjustment Date related thereto, the index for the adjustment of the Mortgage Rate set forth as such in the related Mortgage Note, or, if the Index in the Mortgage Note ceases to be published or becomes unavailable for any reason, then the Index shall be a new index selected by the Master Servicer, based on comparable information and in accordance with the Mortgage Note and applicable law. Initial Adjustment Date:As to any Adjustable Rate Mortgage Loan, the first Adjustment Date following the origination of such Mortgage Loan. Initial Certificate Account Deposit:An amount equal to the aggregate of all amounts in respect of (i) principal of the Initial Mortgage Loans due after the Initial Cut-off Date and received by the Master Servicer before the Closing Date and not applied in computing the Cut-off Date Principal Balance thereof and (ii) interest on the Initial Mortgage Loans due after the Initial Cut-off Date and received by the Master Servicer before the Closing Date. Initial Certificate Principal Balance:With respect to any Class of Certificates (other than the Class C Certificates) the Certificate Principal Balance of such Class on the Closing Date. Initial Cut-off Date:In the case of any Initial Mortgage Loan, the later of (x) October 1, 2007 and (y) the date of origination of such Initial Mortgage Loan. Initial Mortgage Loan:A Mortgage Loan conveyed to the Trustee on the Closing Date pursuant to this Agreement as identified on the Mortgage Loan Schedule delivered to the Trustee on the Closing Date. Initial Mortgage Rate:As to each Adjustable Rate Mortgage Loan, the Mortgage Rate in effect prior to the Initial Adjustment Date. Initial Periodic Rate Cap:With respect to each Adjustable Rate Mortgage Loan, the percentage specified in the related Mortgage Note that limits the permissible increase or decrease in the Mortgage Rate on its initial Adjustment Date. Initial Purchaser:Not applicable. Institutional Accredited Investor or IAI:An “accredited investor” as defined in any of paragraphs (1), (2), (3) and (7) of Rule 501(a) under the Securities Act or any entity in which all of the equity owners come within such paragraphs. 30 Insurance Agreement:The Insurance and Indemnity Agreement, dated as of the Closing Date, by and among the Certificate Insurer, the Depositor, CHL and the Trustee, as the same may be amended from time to time. Insurance Policy:With respect to any Mortgage Loan included in the Trust Fund, any insurance policy, and all riders and endorsements in effect with respect to such Mortgage Loan, including any replacement policy or policies for any Insurance Policy. Insurance Proceeds:Proceeds paid in respect of the Mortgage Loans pursuant to any Insurance Policy (other than the Class 2-A Policy) or any other insurance policy covering a Mortgage Loan, to the extent such proceeds are payable to the mortgagee under the Mortgage, the Master Servicer or the trustee under the deed of trust and are not applied to the restoration of the related Mortgaged Property or released to the Mortgagor in accordance with the procedures that the Master Servicer would follow in servicing mortgage loans held for its own account, in each case other than any amount included in such Insurance Proceeds in respect of Insured Expenses and received either prior to or in connection with such Mortgage Loan becoming a Liquidated Mortgage Loan. Insured Expenses:Expenses covered by an Insurance Policy or any other insurance policy with respect to the Mortgage Loans. Interest-Bearing Certificates:The Class A Certificates and the Subordinate Certificates. Interest Carry Forward Amount:With respect to each Class of Interest-Bearing Certificates and each Distribution Date, the excess of (i) the Current Interest for such Class with respect to prior Distribution Dates over (ii) the amount actually distributed to such Class with respect to interest on such prior Distribution Dates. Interest Determination Date:With respect to the first Accrual Period for the Adjustable Rate Certificates, October 26, 2007.With respect to any Accrual Period for the Adjustable Rate Certificates thereafter, the second LIBOR Business Day preceding the commencement of such Accrual Period. Interest Funds:With respect to any Distribution Date and Loan Group, the Interest Remittance Amount for such Loan Group and Distribution Date, plus in the case of each Funding Period Distribution Date, the portion of the Capitalized Interest Requirement for such Distribution Date allocable to such Loan Group, if any, less the portion of the Trustee Fee for such Distribution Date allocable to such Loan Group, plus the Adjusted Replacement Upfront Amount, if any, allocable to that Loan Group. Interest Remittance Amount:With respect to the Mortgage Loans in each Loan Group and any Distribution Date, (x) the sum, without duplication, of (i) all scheduled interest collected during the related Due Period (for the avoidance of doubt, other than Credit Comeback Excess Amounts) with respect to such Mortgage Loans less the related Servicing Fee, (ii) all interest on Principal Prepayments received during the related Prepayment Period with respect to such Mortgage Loans, other than Prepayment Interest Excess, (iii) all related Advances relating to interest with respect to such Mortgage Loans, (iv) all related Compensating Interest with 31 respect to such Mortgage Loans, (v) Liquidation Proceeds with respect to such Mortgage Loans collected during the related Due Period (to the extent such Liquidation Proceeds relate to interest), and (vi) in the case of the first Distribution Date, any Seller Interest Shortfall Payments with respect to the Initial Mortgage Loans in such Loan Group, and in the case of each Distribution Date occurring in a calendar month following any Subsequent Transfer Date, any Seller Interest Shortfall Payments for the Subsequent Mortgage Loans in such Loan Group conveyed on such Subsequent Transfer Date, less (y) all reimbursements to the Master Servicer during the related Due Period for Advances of interest previously made (other than Capitalized Advances) allocable to such Loan Group. Investment Letter:As defined in Section 5.02(b). ISDA Master Agreement:The 1aster Agreement (Multicurrency –
